This opinion is subject to administrative correction before final disposition.




                               Before
                 DEERWESTER, HACKEL, and KIRKBY
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Joel M. NORMAN
      Gas Turbine Systems Technician Fireman Recruit (E-1),
                           U.S. Navy
                           Appellant

                             No. 202200111

                        _________________________

                         Decided: 24 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              G. G. Hengerer

 Sentence adjudged 27 January 2022 by a special court-martial con-
 vened at Naval Station, Great Lakes, Illinois, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement for
 two months and a bad-conduct discharge.

                             For Appellant:
                     Captain Colin W. Hotard, USMC
                 United States v. Norman, NMCCA No. 202200111
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2